Citation Nr: 0402010	
Decision Date: 01/20/04    Archive Date: 01/28/04	

DOCKET NO.  01-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to June 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a June 2003 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a May 2002 decision of the Board to the extent 
that decision found that new and material evidence had not 
been submitted sufficient to reopen the veteran's previously 
denied claim for service connection for a bilateral foot 
disorder.  In so doing, the Court remanded the veteran's case 
to the Board for action consistent with a June 2003 Joint 
Motion for Remand.  The case is now, once more, before the 
Board for appellate review.  

For reasons which will become apparent, the issue of 
entitlement to service connection for a bilateral foot 
disorder on a de novo basis will be the subject of the REMAND 
portion of this decision.  This appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a rating decision of April 1992, the RO denied 
entitlement to service connection for a bilateral foot 
disability, finding that new and material evidence had not 
been submitted sufficient to reopen the veteran's previously 
denied claim for that disability.  There was no appeal to 
that action

2.  Evidence received since the time of the RO's April 1992 
decision denying entitlement to service connection for a 
bilateral foot disability is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1992 denying the 
veteran's claim for service connection for a bilateral foot 
disability is final.  38 U.S.C.A. §§ 1131, 7105 (West 2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for a bilateral foot disability in April 
1992 is both new and material, and sufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the aforementioned Joint Motion in June 2003, 
it was noted that an April 2001 rating decision (finding that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's claim for service connection for a 
bilateral foot disability) and a November 2001 Statement of 
the Case addressing that particular issue failed to provide 
sufficient reasons and bases for the determination that the 
VA had met the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002).  More specifically, the Regional Office's (RO) 
statement in April 2001 and the November 2001 Statement of 
the Case finding that recently submitted evidence was not new 
and material because it did not "relate a chronic foot 
condition that occurred on or was aggravated during active 
military duty" failed to provide sufficient notice to the 
veteran of the type of evidence necessary to substantiate his 
new and material evidence claim.  

The Board concedes that, based upon a review of the documents 
in question, it would appear that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) may very well not have been 
satisfied.  However, in view of the following decision, the 
Board is of the opinion that a failure to meet those 
requirements (as to the issue of whether new and material 
evidence has been submitted) constitutes no more than 
harmless error.  

Factual Background

In a rating decision of April 1992, the RO concluded that a 
VA physical examination of April 1992 merely confirmed the 
established fact that the veteran had flatfeet accompanied by 
chronic difficulty secondary to callus formation, and that, 
accordingly, no new and material evidence had been submitted 
sufficient to reopen the veteran's previously denied claim.  
The veteran was notified of that decision in May 1992, and 
voiced no disagreement therewith.  

Received in December 2000 was a copy of a Report of Medical 
History, dated in April 1961.  At the time of that 
examination, the veteran gave a history of foot trouble with 
corns at the metatarsal arch, for which he had been receiving 
treatment with reduction and transverse supports since 
February 1961.    

In March 2001, there was received a VA clinical record 
showing treatment for various foot problems in June 2000.  At 
the time of evaluation, it was noted that the veteran had 
been seen and evaluated in the podiatry clinic for 
hyperkeratotic lesions on the medial first 
metatarsophalangeal joint of the right and left foot.  Also 
noted were problems with pain on ambulation and with shoes.  
Physical examination revealed no evidence of fissuring, 
bacterial infections, or ulcerations.  The veteran's nails 
were deformed, thickened, and incurvated.  Noted at the time 
of evaluation was that the veteran was in need of clinical 
care, specifically, debridement and trimming of the deformed 
nails.  

During the course of VA outpatient treatment in March 2001, 
it was noted that the veteran was upset at the fact that he 
was unable to procure inserts for his shoes, which he 
considered necessary for foot comfort.  The veteran stated 
that he developed his foot problems while in the military in 
1961, and showed some evidence of flattening of the 
metatarsal arch "from his records dating back to his active 
military service."  

On physical examination, there were noted certain 
hyperkeratotic lesions, in the area of the sub first and 
fifth, bilaterally.  These lesions were of longstanding 
duration, and the veteran stated that he experienced 
difficulty when they were not under control.  Specifically, 
the veteran suffered from pain and problems walking.  The 
veteran was described as somewhat upset at the fact that, in 
his opinion, his condition occurred while he was in the 
military "from (wearing the) wrong boots."  According to the 
veteran, he had experienced problems ever since that time, 
and had, in fact, received treatment "in the military."  

During the course of a hearing before the undersigned member 
of the Board in January 2002, the veteran offered testimony 
regarding the nature and etiology of his bilateral foot 
problems.  Although questioned about treatment, he offered no 
indication that he had been treated for his bilateral foot 
problems by any health care providers other than VA.  In May, 
2002, his claim was denied by the Board.

In correspondence of August 2002, the veteran's private 
physician wrote that he had treated the veteran for foot 
problems since the early 1970's.  Reportedly, in early 1970, 
he had treated the veteran's foot problems with a special 
foot orthotic.  At that time, the veteran had developed an 
extensive persistent callus formation at the 
metatarsophalangeal joints in both feet, accompanied by pain 
mostly with prolonged standing and walking.  The veteran's 
physician indicated that he had not seen him (i.e., the 
veteran) over the years for his foot problems, inasmuch as he 
had received treatment "mostly in the VA hospital."  

Further indicated was that the veteran had been seen in his 
physician's office in August 2002 for foot problems.  
Reportedly, he suffered from consistent callus formation and 
pain in both feet at the metatarsophalangeal joints.  
According to the veteran, he had been using a special foot 
orthotic for the past several years.  When further 
questioned, the veteran told his physician that, at the time 
he entered service in 1960, he had no foot problem.  However, 
he had developed a callus formation and pain in both feet for 
which he had received treatment "in the Army."  During 
physical examination in August 2002, the veteran's feet were 
rigid, with callus formations at the metatarsal heads of both 
feet which were quite tender on palpation.  Circulation in 
the foot was normal and ankle motion was good, with fairly 
good metatarsophalangeal joint motion.  In the opinion of the 
veteran's physician, he (i.e., the veteran) had developed his 
disability because of pain at the metatarsophalangeal joint 
(i.e., metatarsalgia) with painful callus formation at the 
plantar aspect of the metatarsal head "because of his arch 
problem in both feet which had developed at the time of 
service."  Reportedly, this had incapacitated him because he 
could not walk or stand for long periods of time due to pain.  

Analysis

By a rating action  in April 2001, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a bilateral foot 
disorder.  The case is now before the Board.  The Board, in 
the first instance, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened, .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran in this case seeks service connection for a 
bilateral foot disability.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision, absent disagreement by the veteran within a period 
of one year, is final.  38 U.S.C.A. § 7105 (West 2002).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2003).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the prior RO decision in 
April 1992, it was determined that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
previously-denied claim for service connection for a 
bilateral foot disability.  Specifically, it was determined 
that a VA medical examination in April 1992 merely confirmed 
the established fact that the veteran suffered from flatfeet 
accompanied by chronic difficulty secondary to callus 
formation.  That decision was adequately supported by and 
consistent with the evidence then of record, and absent 
disagreement by the veteran within a period of one year, 
became final.  

Evidence received since the time of the aforementioned RO 
decision consists of a copy of a service medical examination 
dated in April 1961, as well as various VA outpatient 
treatment records, the transcript of a hearing before a 
traveling member of the Board, and a statement of the 
veteran's private physician dated in August 2002, months 
after the Board's May 2002 decision.  The service medical 
examination dated in April 1961 was previously of record, and 
is clearly not new and material.  However, the remaining 
records are "new" in the sense that they were not previously 
of record, and at least arguably "material."  More 
specifically, at the time of the aforementioned outpatient 
treatment in March 2001, the veteran was described as 
suffering from some evidence of flattening of the metatarsal 
arch "from his records dating back to his active military 
service."  Moreover, according to his private physician, the 
veteran developed his foot disability "because of his arch 
problem in both feet which had developed at the time of 
service."  Such evidence, when taken in conjunction with the 
veteran's testimony, provides at a minimum a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability."  Under such circumstances, 
the Board is of the opinion that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a bilateral foot disability has been 
presented, and that the claim is, therefore, reopened.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
foot disability, the benefit sought on appeal as to that 
matter is granted.  


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim for service connection for a bilateral foot 
disability, the Board must now proceed to a de novo review of 
all pertinent evidence of record.  That evidence, however, 
raises some question as to the exact nature and etiology of 
the veteran's current foot disorder.  

In that regard, the Board notes that, on at least one 
occasion, the veteran's bilateral foot disability was 
determined to have existed prior to his entry upon active 
service, and to have undergone no aggravation therein.  On 
another occasion, it was determined that the veteran did not, 
in fact, suffer from a chronic foot disability for which 
service connection could appropriately be granted.  Current 
evidence would appear to indicate that the veteran does, in 
fact, suffer from a chronic foot disability.  What remains 
unclear is whether that disability did, in fact, have its 
origin during the veteran's period of active military 
service.  Significantly, the veteran last underwent a VA 
podiatric examination for compensation purposes in April 
1992, more than 10 years ago.  Under the circumstances, 
further development of the evidence will be undertaken prior 
to a final adjudication of the veteran's claim.  

As noted above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As noted in the aforementioned Joint Motion, the RO, and, 
subsequently the Board, failed to provide the veteran and his 
representative with adequate notice of the VCAA, or of the 
information and evidence necessary to substantiate his claim.  
This lack of notice constitutes a violation of the veteran's 
due process rights.  Accordingly, the case must be remanded 
to the RO in order that the veteran and his representative 
may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO [via the Appeals Management Center (AMC) in Washington, 
D.C.] for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2002, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  In 
addition, the office records of S.P 
Barua, M.D., dating back to "early 
1970", regarding his treatment of the 
veteran, should be obtained and 
associated with the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
an additional VA podiatric examination in 
order to more accurately determine the 
exact nature and etiology of his current 
bilateral foot disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
asd after a review of the record, 
including any records received from Dr. 
Barua, the examining podiatrist should 
offer his opinion as to whether the 
veteran currently suffers from a chronic 
disability of one or both feet.  Should 
it be determined that the veteran does, 
in fact, suffer from such a chronic foot 
disability, an additional opinion is 
requested as to whether that disability 
as likely as not had its origin during 
the veteran's period of active military 
service, or, if preexisting service, 
whether it underwent a permanent increase 
in severity during the veteran's period 
of active service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

4.  The RO should then review the 
veteran's claim for service connection 
for a bilateral foot disability on a de 
novo basis.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



